12/27/2021



                                                                                  Case Number: DA 21-0360




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  NO. DA 21-0360


ELGIN FABER and COLLEEN FABER,

                                 Appellants/Cross-Appellees,
-vs-

KEITH RATY, COLLEEN RATY, et al,

                          Appellees/Cross-Appellants.
_________________________________________________________________
.
             ORDER GRANTING EXTENSION OF TIME
    FOR COURT REPORTER TO FILE TRANSCRIPTS ON APPEAL

       Pursuant to unopposed motion, and good cause appearing;

       IT IS HEREBY ORDERED that Court Reporter, Cindy Prindiville, is

granted an additional 50 days from December 4, 2021, that is, until February 12,

2022, to file her transcripts on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          December 27 2021